DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed 12/28/21 is approved.
Response to Amendment
In view of applicant’s amendments adding structure to claims 1-6, 8, 9, 11, 13, 14, 18, 19, 21, 23-25, 27, and 28, the claims are no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-28 are allowed.
Independent claim 1 recites the following limitation: “determining, based on a boundary region that is within a predetermined distance from a boundary line between the candidate region and outside of the candidate region in the main image, whether a difference between a depth of the main image displayed at the boundary region and a depth of the additional image is within a predetermined tolerance range”.  This limitation of independent claim 1 in combination with the other limitations recited in the claim is the reason for allowance.
Dependent claims 2-24, independent claim 25, and dependent claims 26-28 are allowed for the same reasons as those discussed above for independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936.  The examiner can normally be reached on Monday and Tuesday 8:00AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTIN DOBBS
Examiner
Art Unit 2488


/Kristin Dobbs/
Patent Examiner, AU 2488

/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488